Rog
As
roa OP a

eR aa

ed
Pd

 

TEE —
We Ve RE .
at erie Wake: Fa ie) 1

a oe Sua)
pe AC sy

 
 
 
 

 

 

 

 

 
Bik

@
e

BL PL Docu

 

 

 
 

yaa
rreth)

AOUNDS

bs McRICAN MADE'* MELITARY GRADE}

it ee ae

ea creer res

150

yee? CUT en Ps
ogt7t SEEM
yehavieri cel EMS :

 

 

 
 
 

 

pat? +) Stat cere |

| 7
Dh ta ALOWA 6 vo .
az % O02 He | -O2 |

avo7 139HVv.

i COM aa
: BT TEE
a Lm

Mee

 

EG
ad
 
ca

Pa

REECE
Ra aes XU

ate

£5

7

 
 

WREST

S

SSS SG

Cokes Peed
Se Ae

a
oes

 
wt ee
XENON

Pre
iy
iS

Se

oii

Exatl

rt

 
